        Case 3:20-cv-01580-IM         Document 55-1       Filed 02/05/21      Page 1 of 3




                                                           HON. JUDGE KARIN J. IMMERGUT

                            UNITED STATES DISTRICT COURT
                           DISTRICT OF OREGON AT PORTLAND

JOSEPH GIBSON, RUSSELL SCHULTZ,     No. 3:20-CV-01580-SB
                        PLAINTIFFS,
                                    DECLARATION OF D. ANGUS LEE
vs.                                 IN SUPPORT OF REPLY
                                    MEMORANDUM ON JURISDICTION
MULTNOMAH COUNTY DISTRICT
ATTORNEY MIKE SCHMIDT, ET AL,
                     DEFENDANTS.

       I, D. ANGUS LEE, declare under the penalty of perjury that the following is true and

correct to the best of my knowledge. I am over the age of eighteen, and I am competent to testify

to the matters herein. I have personal knowledge of the matters stated herein, or as indicated, have

information concerning those matters.

1. I have reviewed a transcript of the grand jury hearing for the underlying state criminal matter.

2. According to the transcript of the grand jury testimony, I see no testimony providing a

   description of any activity by Russell Schultz, with the exception of a single question to

   Detective Traynor by Kalbaugh, where Kalbaugh asked the detective if when he went through

   the video of the event he recognized Joseph Gibson, Matthew Cooper, Russell Schultz, Ian

   Kramer, Mackenzie Lewis, and Chris Ponte and that when reviewing the video, did he have




DECLARATION LEE I/S/O REPLY                                            ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                                                 9105A NE HWY 99, STE 200
                                                 1
No. 3:20-cv-01580-SB                                                             Vancouver, WA 98665
                                                                     (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM         Document 55-1        Filed 02/05/21     Page 2 of 3




    any doubt that those people were engaging in acts that Detective Traynor would describe as

    violent and tumultuous. To that question, the detective answered that he had no doubt.

        I hereby declare that the above statement is true to the best of my knowledge and belief,

and that I understand it is made for use as evidence in court and is subject to penalty for perjury. I

declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.

Executed on this Friday, February 5, 2021

/s/ D. Angus Lee
D. ANGUS LEE




DECLARATION LEE I/S/O REPLY                                             ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                                                  9105A NE HWY 99, STE 200
                                                  2
No. 3:20-cv-01580-SB                                                              Vancouver, WA 98665
                                                                      (P) 360-635-6464 (F) 888-509-8268
      Case 3:20-cv-01580-IM   Document 55-1   Filed 02/05/21   Page 3 of 3




DECLARATION LEE I/S/O                                   ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                                  9105A NE HWY 99, STE 200
No. 3:20-cv-01580-SB                                              Vancouver, WA 98665
                                                      (P) 360-635-6464 (F) 888-509-8268
